Citation Nr: 1631181	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  12-13 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a kidney disability, to include kidney stones.

2.  Entitlement to service connection for diverticulitis.

3.  Entitlement to service connection for pes planus.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for bilateral shin splints.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to May 1993.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In May 2012, the Veteran submitted a VA Form 9 requesting a videoconference hearing.  In March 2015, the Veteran requested that her scheduled hearing be rescheduled.  That hearing was rescheduled for October 26, 2015.  On October 29, 2015, VA received a statement from the Veteran dated October 26, 2015 that she did not receive timely notification of the hearing, and requesting that the hearing be rescheduled.  The Veteran explained that she needed notice of at least one week to obtain leave from her employer to attend the hearing.  

The evidence shows that notice of the scheduled hearing was sent on September 28, 2015, to the correct address.  38 C.F.R. § 3.1 (2015).  Hence, the presumption of regularity strongly favors the conclusion that not only did the appellant receive notice of the hearing, she received that notice weeks prior to its scheduled date.  See United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926) (There is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."); Marsh v. Nicholson, 19 Vet. App. 381, 385 (2005) (holding that the presumption of regularity presumes that public officers perform their official duties correctly, fairly, in good faith, and in accordance with law and governing regulations).  The Veteran should understand that every cancelled hearing means that another veteran who could and would have appeared for their hearing must now wait longer.

Nevertheless, the Board will find that the appellant has shown good cause for her failure to appear, and will remand this case with the expectation that the claimant will appear for her hearing when and where it is scheduled.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before the Board to be held at the VA regional office closest to the Veteran.  The RO should timely notify the Veteran and her representative of the date and time of the hearing.  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

